Title: To Thomas Jefferson from George Wolcott, 16 February 1804
From: Wolcott, George
To: Jefferson, Thomas


               
                  Excellent Sir— 
                  Saybrook Feby. 16th. 1804
               
               I have received the Commissions your Excellency has been pleased to honor me with—appointing me Surveyor of the Customs—and Inspector of the Revenue for the Port of Saybrook—I accept them with gratitude and to the best of my ability shall faithfully discharge the Trust reposed in me
               I am Excellent Sir most respectfully your Obedient Servt.
               
                  George Wolcott 
               
            